Per Curiam:

The motion made by the plaintiff should have been granted, for the reason that there was no personal service upon the plaintiff of the order requiring him to appear. (See Tebo v. Baker, decided, by the Court of Appeals and reported in the Albany Law Journal, Saturday, May 17, 1879, vol. 19, p. 398.) To subject a party to any punishment in suc*h proceeding it is necessary, as Ave understand the decision referred to, that there should be a personal *586service upon the party of the process requiring him to appear and be examined.
For this reason, we think that the order should be reversed, with ten dollars costs and disbursements.
Present — Brady, P. J., Ingalls and Daniels, JJ.
Order reversed, with ten dollars costs and disbursements.